Dissenting Opinion by
Judge Wilkinson :
I consider it entirely reasonable for the Department of Public Welfare (DPW) to have and enforce regulation 183.44(f) (1) (iv) which precludes deductions by a mother who is a recipient of Aid to Families with Dependent Children of the amount she pays a member of her family to baby-sit her children. By the same token I do not believe it can be in conflict with *506Section 402(a) (7) of the Social Security Act, 42 U.S.C. §602(a)(7) which requires the Commonwealth to take into consideration any expense reasonably attributable to the earning of income. The regulation simply states that the Commonwealth does not consider such a payment for traditional family babysitting as reasonably attributable to earning income. True, this mother would not care for the grandchildren without pay. After this decision, what family member will if the pay is to come from the government!
I must dissent.